Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 5/24/2022, has been entered. 
Claims 1, 3-12 and 14-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US Pub. No. 2019/0019985 A1), hereafter referred to as Cai.

As to claim 1, Cai discloses a display panel (figs 2-3, [0035]) comprising
a display substrate (fig 2, substrate 11; [0035]) and at least one package film layer (package film layer 14-17) covering the display substrate (11), 
wherein the package film layer (layer 14-17) comprises a first inorganic film (silicon nitride film 14; [0026]), a second inorganic film (silicon oxynitride film 15; [0026]), an organic film (organic film 16; [0026]) and a third inorganic film (silicon nitride film 17; [0028]) laminated on the display substrate (11) in sequence, 
wherein the display panel (11) comprises a display region (see annotated figure 2 below; display area DA) and a non-display region (NDA), the non-display region (NDA) comprises a first region (1st region) provided with a barrier structure (1st region is provided with at least part of the barrier structure comprising 12 and 13) and a second region (2nd region) between the display region (DA) and the barrier structure (barrier structure 12 and 13), the barrier structure (12 and 13) comprises at least a first barrier (12) and a second barrier (13), the first inorganic film (14) covers the second region and the first barrier and the second barrier (regions of 12, 13 and display area), and the second inorganic film (15) and the organic film (16) cover the second region (2nd region) but not cover the first region (1st region) and not cover a top surface of the first barrier and a top surface of the second barrier (films 15 and 16 do not cover top surface of barrier 13 therefore they do not cover top surface of barrier 12 and top surface of barrier 13). 

    PNG
    media_image1.png
    391
    617
    media_image1.png
    Greyscale

Cai does not explicitly recite the adhesion values between the films. 
Nonetheless, the Applicant’s disclosure recites that silicon nitride has a lower adhesion to an organic material and silicon oxynitride has a higher adhesion to an organic material ([0023]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a conventional organic material as the organic layer with a silicon nitride layer and silicon oxynitride layer sequence as taught by Cai since this will allow for protection of the device from oxygen and moisture contamination. 

As to claim 3, Cai discloses the display panel of claim 1 (paragraphs above),  
wherein the third inorganic film (17) covers the second region (region from display region to outer periphery region of structure 12) and the barrier structure (structure 13). 

As to claim 4, Cai discloses the display panel of claim 1 (paragraphs above),
wherein the third inorganic film (17) and the first inorganic film (14) are made of a same material ([0028]). 

As to claim 7, Cai discloses the display panel of claim 1 (paragraphs above),  
wherein the first inorganic film is made of silicon nitride (film 14, [0026]), the second inorganic film is made of silicon oxynitride (film 15 [0026]), and the third inorganic film is made of silicon nitride (film 17 [0028]). 

As to claim 10, Cai discloses the display panel of claim 1 (paragraphs above),
wherein the display substrate is an OLED display substrate ([0035]). 

As to claim 11, Cai discloses a display device (fig 4 [0046]), comprising the display panel of claim 1 (paragraphs above). 

As to claim 12, Cai discloses a method for packaging a display panel (fig 1 [0017]), comprising forming at least one package film layer (film layer 14-17) on a display substrate (11) for covering the display substrate ([0035]), wherein the step of forming the package film layer (14-17) comprises:
laminating a first inorganic film (14), a second inorganic film (15), an organic film (16) and a third inorganic film (17) on the display substrate (11) in sequence, 
wherein the display panel (11) comprises a display region (DA, see annotated figure 2 above) and a non-display region (NDA), the non-display region (NDA) comprises a first region provided with a barrier structure (see annotated fig 2 above) and a second region between the display region and the barrier structure (see annotated figure 2 above), the barrier structure (12 and 13) comprises at least a first barrier (12) and a second barrier (13), the first inorganic film (14) covers the second region and the first barrier and the second barrier (regions of 12, 13 and display area), and the second inorganic film (15) and the organic film (16) cover the second region (2nd region) but not cover the first region (1st region) and not cover a top surface of the first barrier and a top surface of the second barrier (films 15 and 16 do not cover top surface of barrier 13 therefore they do not cover top surface of barrier 12 and top surface of barrier 13) and wherein the method for packaging comprises:
forming the first inorganic film (14) covering the second region and the first barrier and the second barrier (film 14 covers from the display region to the outer barrier 13 and inner barrier 12); 
forming the second inorganic film (15) covering the second region but not covering the first barrier and the second barrier (film 15 does not cover first barrier 12 and second barrier 13); and 
covering the second inorganic film (15) with a rheological organic material (16), wherein the rheological organic material is blocked on a surface of the second inorganic film (15) by the barrier structure (12) and leveled to form the organic film (16), and the organic film covers the second region but not covers the barrier structure (portion of the barrier structure comprising barriers 12 and 13 include the portion of barrier 13 that is not covered by the organic film 16). 
Cai does not explicitly recite the adhesion values between the films. 
Nonetheless, the Applicant’s disclosure recites that silicon nitride has a lower adhesion to an organic material and silicon oxynitride has a higher adhesion to an organic material ([0023]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a conventional organic material as the organic layer with a silicon nitride layer and silicon oxynitride layer sequence as taught by Cai since this will allow for protection of the device from oxygen and moisture contamination. 

As to claim 14, Cai discloses the display device of claim 11 (paragraphs above),
wherein the display panel (11) comprises a display region (region surrounded by structure 12) and a non-display region (region including structure 12 to the periphery of substrate 11), 
the non-display region (region including structure 12 to the periphery) comprises a first region provided with a barrier structure (region including barrier 13) and a second region between the display region and the barrier structure (second region is considered to be from display region to the barrier 13), 
the first inorganic film (14) covers the second region (region from display region to the barrier 13) and the barrier structure (13), and 
the second inorganic film (15) and the organic film (16) cover the second region (region from display region to outer periphery region of structure 12) but not cover the barrier structure (13).

As to claim 15, Cai discloses the display device of claim 14 (paragraphs above),
wherein the third inorganic film (17) covers the second region (region from display region to outer periphery region of structure 12) and the barrier structure (structure 13).

As to claim 16, Cai discloses the display device of claim 11 (paragraphs above),
wherein the third inorganic film (17) and the first inorganic film (14) are made of a same material ([0028]).

Claims 5, 6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee (EP2747164 A1, provided with IDS received on 10/13/2021).

As to claim 5, Cai discloses the display panel of claim 1 (paragraphs above).
Cai does not disclose wherein the at least one package film layer comprises two package film layers. 
Nonetheless, Lee discloses wherein a package film layer on a display panel comprises two package film layers (fig 3, package film layers 330, 310, 320 and 330B, 310B and 320B).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the at least one package film layer of Cai by two package film layers as taught by Lee since this will further prevent oxygen and moisture penetration into the device. 

As to claim 6, Cai in view of Lee disclose the display panel of claim 5 (paragraphs above),
Lee further discloses wherein the two package film layers comprise a first package film layer and a second package film layer (fig 3, package film layers 330, 310, 320 and 330B, 310B and 320B), the third inorganic film of the first package film layer is reused as the first inorganic film of the second package film layer (fig 4 shows the structure of a first package including the films 320C, 330, 310, 320 similar to that of Cai and [0069]-[0071] of Lee teaches that the structure of figure 4 may also include the upper package layers shown in figure 3, thus resulting in the third inorganic film of the first package film layer being reused as the first inorganic film of the second package film layer). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the third inorganic film of the first package film layer as the first inorganic film of the second package film layer in view of the teachings of Cai that the first and third inorganic films are made of the same material and because it is taught by Cai that this material has strong water-oxygen barrier properties ([0021]).  

As to claim 17, Cai discloses the display device of claim 11 (paragraphs above), 
Cai does not disclose wherein the at least one package film layer comprises two package film layers. 
Nonetheless, Lee discloses wherein a package film layer on a display panel comprises two package film layers (fig 3, package film layers 330, 310, 320 and 330B, 310B and 320B).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the at least one package film layer of Cai by two package film layers as taught by Lee since this will further prevent oxygen and moisture penetration into the device. 
 
As to claim 18, Cai in view of Lee discloses the display device of claim 17 (paragraphs above),
Lee further discloses wherein the two package film layers comprise a first package film layer and a second package film layer (fig 3, package film layers 330, 310, 320 and 330B, 310B and 320B), the third inorganic film of the first package film layer is reused as the first inorganic film of the second package film layer (fig 4 shows the structure of a first package including the films 320C, 330, 310, 320 similar to that of Cai and [0069]-[0071] of Lee teaches that the structure of figure 4 may also include the upper package layers shown in figure 3, thus resulting in the third inorganic film of the first package film layer being reused as the first inorganic film of the second package film layer). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the third inorganic film of the first package film layer as the first inorganic film of the second package film layer in view of the teachings of Cai that the first and third inorganic films are made of the same material and because it is taught by Cai that this material has strong water-oxygen barrier properties ([0021]).  

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee and further in view of Li (US Pub. No. 2018/0233700 A1).

As to claim 8, Cai discloses the display panel of claim 7 (paragraphs above),
Cai does not disclose wherein the first inorganic film has a thickness of 500nm to 1000nm, the second inorganic film has a thickness of 50nm to 100nm, and the third inorganic film has a thickness of 500nm to 1000nm. 
Nonetheless, Lee discloses wherein the second inorganic film has a thickness within the range of 50nm to 100nm ([0074]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the second inorganic film of Cai within the range taught by Lee since this will allow for a thin layer to be made uniformly without island disconnections. 
Cai in view of Lee do not disclose the thickness of the first or third inorganic films.
Nonetheless, Li discloses wherein a first and second inorganic film have thicknesses of 500nm to 1000nm ([0013]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first and third inorganic films of Cai within the range taught by Li since this will provide good contamination barrier layers while allowing for improved light emission properties of the display. 

As to claim 19, Cai discloses the display device of claim 11 (paragraphs above),  
wherein the first inorganic film is made of silicon nitride (film 14, [0026]), the second inorganic film is made of silicon oxynitride (film 15 [0026]), and the third inorganic film is made of silicon nitride (film 17 [0028]).
Cai does not disclose wherein the first inorganic film has a thickness of 500nm to 1000nm, the second inorganic film has a thickness of 50nm to 100nm, and the third inorganic film has a thickness of 500nm to 1000nm. 
Nonetheless, Lee discloses wherein the second inorganic film has a thickness within the range of 50nm to 100nm ([0074]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the second inorganic film of Cai within the range taught by Lee since this will allow for a thin layer to be made uniformly without island disconnections. 
Cai in view of Lee do not disclose the thickness of the first or third inorganic films.
Nonetheless, Li discloses wherein a first and second inorganic film have thicknesses of 500nm to 1000nm ([0013]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first and third inorganic films of Cai within the range taught by Li since this will provide good contamination barrier layers while allowing for improved light emission properties of the display. 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Li (US Pub. No. 2018/0233700 A1).

As to claim 9, Cai discloses the display panel of claim 1 (paragraphs above),
Cai does not disclose wherein the first barrier and the second barrier include a distance between the first barrier and the display region is less than a distance between the second barrier and the display region, and a height of the first barrier is less than a height of the second barrier. 
Nonetheless, Li discloses wherein a barrier structure comprises at least a first barrier (fig 9, barrier 31) and a second barrier (barrier 32), a distance between the first barrier and the display region (fig 9, distance from barrier 31 to display portion 20) is less than a distance between the second barrier (32) and the display region (20), and a height of the first barrier (31) is less than a height of the second barrier (32). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first and second barriers of Li on the display device of Cai so that the moisture and oxygen barrier properties can be improved by utilizing a stack of package film layers sequentially deposited while containing the organic encapsulation layers away from the peripheral region of the display. 

As to claim 20, Cai discloses the display device of claim 15 (paragraphs above),
Cai does not disclose wherein the barrier structure comprises the first barrier and the second barrier including a distance between the first barrier and the display region is less than a distance between the second barrier and the display region, and a height of the first barrier is less than a height of the second barrier. 
Nonetheless, Li discloses wherein a barrier structure comprises at least a first barrier (fig 9, barrier 31) and a second barrier (barrier 32), a distance between the first barrier and the display region (fig 9, distance from barrier 31 to display portion 20) is less than a distance between the second barrier (32) and the display region (20), and a height of the first barrier (31) is less than a height of the second barrier (32). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first and second barriers of Li on the display device of Cai so that the moisture and oxygen barrier properties can be improved by utilizing a stack of package film layers sequentially deposited while containing the organic encapsulation layers away from the peripheral region of the display.

Pertinent Art
US Pub. 2019/0051862; 20180102502 and 20170207418 are pertinent prior art references. 

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 

Applicant argued that Cai does not disclose the limitation from claim 1 (“the second inorganic film and the organic film cover the second region but not cover the first region and not cover a top of the first barrier and a top of the second barrier) because fig 1 of Cai shows that the second inorganic film 15 and the organic layer 16 cover the second region and the first barrier structure 12.  
Examiner disagrees because Cai does disclose this limitation of the claim.  Specifically, Applicant appears to argue that the limitation “and not cover a top of the first barrier and a top of the second barrier” means that the structure cannot cover either of the barriers.  However, the claim recites that the structure does not cover the top surface of both barriers.  Therefore, even though Cai’s figure 2 shows that the structure covers barrier 12 it does not cover the top of barrier 13 and therefore meets the claim limitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/1/2022